DETAILED ACTION
Acknowledgments 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim 1 is a system claim which recites the limitation “the product sequence then being encrypted and used to mark the packaging of the one or more packaging levels with a coding…” which renders the claims indefinite. Its unclear to a person of ordinary skill in the art what structure performs the noted above limitation. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 & 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stuck (US 20180060657 Al) (“Stuck”) in view of Endress et al (US 10,193,695 Bl) (“Endress”). 

As per claim 1, Stuck discloses:
an authentication system for pharmaceutical products (an apparatus (system) for performing an authentication process for verification of authenticity of a blister pack (pharmaceutical products); paragraphs [0010}, [0018], (0033]), comprising: 
product manufacturing equipment that uses embossing technology to form and mark the pharmaceutical products with a coding (production process includes manufacturing equipment that uses embossing during manufacturing (to form), and marks the package and/or blister with an embossed code; paragraphs [0021], [0033]); 
a packaging line that places the pharmaceutical products in one or more packaging defining one or more packaging levels (manufacturing equipment fills and assembles the blisters in a supply chain (packaging line that places the pharmaceutical products in one or more packaging) within a container body sized to receive blisters 10 (packaging levels); paragraphs [0021], [0030]; figure 4); 
in-line reading equipment to determine a product sequence defined by physical attributes and locations of pharmaceutical products in the packaging, the product sequence then being encrypted and used to mark the packaging of the one or more packaging levels with a coding (imaging device (in-line reading equipment) to determine a physical sequence defined by correlated sequence of cavity locations in the blister and differentiating physical characteristics of elements at those cavity locations (attributes and locations of pharmaceutical products in the packaging), and shortly after the imaging device has determined the physical sequence, the code containing information about the physical sequence, typically encrypted as a digital signature, is marked either on the blister itself or the containing box (used to mark the packaging of the one or more packaging levels with a coding); paragraphs (0008), (0018), (0021}); 
scanning equipment at a point in a supply chain downstream from the packaging line, the scanning equipment including a camera that images the codings of the pharmaceutical products and of the one or more packaging levels (imaging device for verification (scanning equipment including a camera) used to decode the code embossed on the back side of blister providing a second part of an authentication pair (images the codings of the pharmaceutical products and one or more packaging levels) during later authentication (a point in a supply chain downstream from the packaging line); paragraphs [0021], [0028], [0043]) and a processor that compares the codings to one another to authenticate whether the pharmaceutical products are genuine (decoding by the device during the authentication process (a processor) by comparing the decrypted digital signature to the physical sequence detected (compares the codings to one another) to authenticate the blister or determine counterfeit (whether the pharmaceutical products are genuine); paragraphs [0028], (0033)), 
wherein the product manufacturing equipment marks the pharmaceutical products without adding marking products such as inks to the pharmaceutical products (manufacturing equipment may provide encrypted information for the blister or in the packaging of the blister (marks the pharmaceutical products) using a laser-formed code (without adding marking products such as inks); paragraph [0035)), the encryption of the product sequence is achieved using public-private key (sequence encryption using well known cryptographic schemes and known public/private keys (encryption achieved); paragraph [0034)), and the authentication of whether the pharmaceutical products are genuine is achieved (decoding by the imaging device by comparing the decrypted digital signature to the physical sequence detected (authentication achieved) to authenticate the blister (whether the pharmaceutical products are genuine); paragraph {0028)) without causing the scanning equipment to communicate with a central data repository away from the supply chain (the authentication process works without access to any external database, without any network connection if so desired (without causing the scanning equipment to communicate with a central data repository away from the supply chain); paragraphs [0039], [0043)).

Stuck further discloses wherein the system is configured to produce a series of packagings each having a coding (manufacturing equipment fills and assembles the blisters in a supply chain within a container body sized to receive blisters 10 marked with the code (series of packagings each having a coding); paragraphs [0021], [0030]; figure 4).

Stuck does not disclose wherein the system is configured to produce a series of packagings each having a coding, the series of packagings and the codings collectively defining a blockchain that can be stored and used for authentication at any point in the supply chain.

Endress, however, discloses wherein the system is configured to produce a series of packagings each having a coding, the series of packagings and the codings collectively defining a blockchain that can be stored and used for authentication at any point in the supply chain (Col. 8, line 62- col. 9, line 15; fig. 6 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Stuck’s authentication system to include a blockchain, as disclosed by Endress, to enable a secure, reliable storage of the reading results with very high data integrity, such that it is essentially impossible to manipulate or erase or otherwise taper with or lose such data, e.g. due to unintended or deliberate deletion or due to data corruption (Endress: col. 9, lines 17-23). 

The examiner further notes that the following limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to mark the packaging of the one or more packaging levels with a coding
to authenticate whether the pharmaceutical products are genuine. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
	
As per claim 2, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein the product sequence is encrypted into the coding for the one or more packaging levels using a hashing algorithm (the open message analogous to the physical sequence is used to generate a hash code (sequence is encrypted into the coding) for the blister (one or more packaging levels) encrypted with a cryptographic key (hashing algorithm); paragraph [0027}).

As per claim 3, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein the product sequence is encrypted into the coding for the one or more packaging levels using a symmetrical encryption (the physical sequence forms the first part of an authentication pair (encrypted into the coding for the one or more packaging levels), while the second part of the authentication pair is a data matrix code (symmetric encryption); paragraphs [0023], [(0024)).

As per claim 4, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein the scanning equipment further includes at least one of: a smart phone including the camera and the processor; a parallel Optical Coherence Technology (pOCT) scanner, and a time-of-flight camera (optical measurement device or similar imaging device such as the smartphone (including the
camera and the processor); paragraph [0027)).

As per claim 5, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein the system is configured to produce a series of packagings each having a coding (manufacturing equipment fills and assembles the blisters in a supply chain within a container body sized to receive blisters 10 marked with the code (series of packagings each having a coding); paragraphs [0021], [0030]; figure 4).

Stuck does not disclose wherein aggregation of a group of packagings to be stored in an outer container occurs by forming the blockchain for the group of packagings and cryptographically securing the blockchain for marking on the outer container.

Endress, however, discloses wherein aggregation of a group of packagings to be stored in an outer container occurs by forming the blockchain for the group of packagings and cryptographically securing the blockchain for marking on the outer container (Col. 8, line 62- col. 9, line 15; fig. 6 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Stuck’s authentication system to include a blockchain, as disclosed by Endress, to enable a secure, reliable storage of the reading results with very high data integrity, such that it is essentially impossible to manipulate or erase or otherwise taper with or lose such data, e.g. due to unintended or deliberate deletion or due to data corruption (Endress: col. 9, lines 17-23). 

As per claim 7, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein the physical attributes defining the product sequence are generated by the product manufacturing equipment (imaging device (manufacturing equipment) determines the physical sequence defined by differentiating physical characteristics of elements at those cavity locations (the physical attributes defining the product sequence), and shortly after the imaging device has determined the physical sequence, the code is marked either on the blister itself or the containing box (product manufacturing); paragraphs [0008}, [0018], [0021]), the product sequence being randomized by placement of the pharmaceutical products containing the physical attributes in the locations within the packaging (the pills in the blister form a random sequence where for some pills the logo is visible and for others it is not visible (randomized by placement of the pharmaceutical products containing the physical attributes), the pills placed in the correlated cavity locations (within the packaging);
paragraphs [0006], [0019}).

As per claim 8, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein the packaging levels include blister packs into which the pharmaceutical products are loaded, and one or more outer boxes in which the blister packs are loaded (Figure 4 best illustrates the blisters 10 (into which the pharmaceutical products are loaded) and container box 32 (in which the blister packs are loaded); paragraph [0030); figure 4).

As per claim 9, Stuck/ Endress discloses as shown above. 
Stuck does not disclose wherein the packaging levels include a pill bottle into which the pharmaceutical products are loaded. 

However, using a pill bottle or a blister is an obvious modification and is a matter of design choice ( In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967). 

It would have been obvious to a person of ordinary skill in the art to use pill bottles because its more secure than blisters. 


As per claim 10, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein the step of authenticating whether the pharmaceutical products are genuine with the processor (as previously disclosed by STUCK) automatically provides tamper evidence, thereby avoiding a need for tamper-evidencing structures to be included with the packaging (determining whether the blister
has been tampered with, thereby preventing fake pills from being distributed in the supply chain (thereby avoiding a need for tamper-evidencing structures to be included); paragraphs [0028], [0042)).


As per claim 11, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein the coding on the packaging includes overt information in combination with the encrypted product sequence to help foil counterfeit attempts of the packaging (fig. 2 A & related text).

As per claim 12, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein the coding on packaging may be reapplied in the supply chain when the pharmaceutical products are repackaged down the supply chain, while maintaining traceable records that can be authenticated for each of the pharmaceutical products that has been repackaged (¶¶ [0005], [0006], [0018]) .

As per claim 13, Stuck/ Endress discloses as shown above. 
Stuck further discloses wherein additional security features separate from the coding are applied to the packaging (¶¶ [0005], [0006], [0018]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stuck (US 20180060657 Al) (“Stuck”) in view of Endress et al (US 10,193,695 Bl) (“Endress”) and further in view of Shulman et al (US 20170032382 A1) (“Shulman”). 

As per claim 6, Stuck/ Endress discloses as shown above. 
Stuck does not disclose wherein de-aggregation of a group of packagings stored in an outer container includes only destruction of markings or codings of the outer container but not of the group of packagings.

Shulman, however, discloses wherein de-aggregation of a group of packagings stored in an outer container includes only destruction of markings or codings of the outer container but not of the group of packagings (¶¶ [0049]). 


It would have been obvious to a person of ordinary skill in the art to modify Stuck’s authentication system to include the function of invalidating/destruction of codes, in order to prevent counterfeiting thereby enhancing security. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 10693662 B2
A method of securely serializing product units to provide a trusted basis for the recording of transaction events reflecting distribution actions within and between supply chain participant vendors. The method involves receiving vendor data including vendor public data descriptive of a given product unit, generating a unique serial number to be securely associated with the given product unit, the unique serial number including a public serial number and a unique nonce, generating a cryptographic hash of the unique serial number and the vendor public data, generating a cryptographic signature of the cryptographic hash using a predetermined private key, and returning marking data including the public serial number. 

US 20130246136 A1
A method of providing a personalized experience on a wireless communication device corresponding to the contents of a package, the package containing a product may include the steps of reading a unique code on a package, the package containing a product, displaying a personalized illusory images on the wireless communication device, and altering the personalized illusory images in response to relative movement between the package and the camera.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685